DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 9, 2020 and November 17, 2020 has been considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
Paragraph [0008] of the instant published disclosure (USPgPub 2022/0154209) cites Reddy et al. (Journal of Virology. Feb 1998; 72 (2): 1394-1402) as the source of reference BAV-3 sequences. Reddy et al. list the L2 region encoding the pV gene from start AUG from 15068 to poly(A) site 16399 in Table 2, suggesting a typo with regard to the total gene nucleotide range recited in instant claim 5 and throughout the instant disclosure, which recites the terminal L2 region nucleic acid encoding pV as position 16299 throughout and in instant claim 5. Appropriate correction/ clarification is required.
Claim Objections
Claim 25 is objected to because of the following informalities:  “an antibody” in line 4 is recited twice.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, 18, 19, 28, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Instant claims 2 and 28 require a BAV vector comprising one or more modifications of the nucleic acids encoding pV, where pV lacks localization to nuclear and/or nucleolar functions. Claims 3 and 29 state that the BAV vector comprises a deletion of part or all of the coding region for pV and claims 18 and 19 require one or more substitutions, between residues 21-50 or 380-389 (cl. 19), such that pV lacks localization to nuclear and/or nucleolar functions. The instant published disclosure (USPgPub 2022/0154209) characterizes portions of BAV-3 pV. Bioinformatic analysis identified potential nuclear and nucleolar localization signal sequence motifs, depicted in Figures 2A and 2B. 
In paragraphs [0180, 0195, and 0198] and Figures 2B, 2C, 6F, and 9B of the instant published disclosure:
To determine if these domains act as NLS, we constructed plasmids expressing mutant pV containing specific NLS domain deletions (FIG. 2B). 

As seen in FIG. 2C, 
the mutant pV containing deletion of amino acid 21-50 (V.d1) localized both in the nucleus and the nucleolus of the transfected cells. 
Similarly, mutant pV containing deletion of amino acid 380-389 (V.d3) localized both in the nucleus and the nucleolus of the transfected cells. 
mutant pV containing deletion of amino acid 190-210 (V.d2) localize to the nucleolus of the transfected cells. 

mutant pV containing the deletion of amino acids 21-50 and 380-389 (pV.d1d3) localized predominantly in the nucleus of the transfected cells. 

mutant pV containing a deletion of amino acids 190-210 and 380-389(V.d2d3) could be detected in the nucleus and nucleolus of the transfected cells. 

mutant pV containing a deletion of amino acids 21-50 and 190-210 (v.d1d2) could be detected in the nucleus and nucleolus of the transfected cells 

mutant pV containing the deletion of amino acids 21-50, 190-210 and 380-389 (V.d1d2d3) localized predominantly in the nucleus of the transfected cells.

BAV.pVm123 (containing substitutions of basic residues of all three motifs of amino acid s21-50) localized predominantly in the nucleoli.

Therefore, while there is sufficient written description for targeted ranges of amino acid regions within pV to inhibit nuclear or nucleolar localization functions, such as the specific constructs claimed in 6(a)-6(l).  There is no support for one or more modifications, deletions, or substitutions to of any one or more nucleic acids encoding pV, where pV lacks localization to nuclear and/or nucleolar functions, as encompassed by the instant claims. The skilled artisan would be unable to identify whether a nucleic acid possessing one or more modifications, deletions, or substitutions to of any one or more  nucleic acids encoding pV, would lack nuclear or nucleolar localization functions.  
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014).
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § first, "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).
The instant specification does not provide adequate written description of the claimed invention. The legal standard for sufficiency of a patent's (or a specification's) written description is whether that description "reasonably conveys to the artisan that the inventor had possession at that time of the.. .claimed subject matter", Vas-Cath, Inc. V. Mahurkar, 19 USPQ2d 1111 (Fed. Cir. 1991). In the instant case, the specification does not convey to the artisan that the Applicant had possession at the time of invention of the claimed invention, the genus of one or more modifications to a nucleic acid encoding BAV-3 pV that lacks localization to the nucleus and/or nucleolus, as encompassed by the instant claims.  
Claims 2, 3, 18, 19, 28, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the specific nucleic acid constructs listed in claim 6(a)-6(l), does not reasonably provide enablement for one or more modifications, deletions, or substitutions to of any one or more nucleic acids encoding pV, where pV lacks localization to nuclear and/or nucleolar functions.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Instant claims 2 and 28 require a BAV vector comprising one or more modifications of the nucleic acids encoding pV, where pV lacks localization to nuclear and/or nucleolar functions. Claims 3 and 29 state that the BAV vector comprises a deletion of part or all of the coding region for pV and claims 18 and 19 require one or more substitutions, between residues 21-50 or 380-389 (cl. 19), such that pV lacks localization to nuclear and/or nucleolar functions. The instant published disclosure (USPgPub 2022/0154209) characterizes portions of BAV-3 pV. Bioinformatic analysis identified potential nuclear and nucleolar localization signal sequence motifs, depicted in Figures 2A and 2B. 
In paragraphs [0180, 0195, and 0198] and Figures 2B, 2C, 6F, and 9B of the instant published disclosure:
To determine if these domains act as NLS, we constructed plasmids expressing mutant pV containing specific NLS domain deletions (FIG. 2B). 

As seen in FIG. 2C, 
the mutant pV containing deletion of amino acid 21-50 (V.d1) localized both in the nucleus and the nucleolus of the transfected cells. 
Similarly, mutant pV containing deletion of amino acid 380-389 (V.d3) localized both in the nucleus and the nucleolus of the transfected cells. 
mutant pV containing deletion of amino acid 190-210 (V.d2) localize to the nucleolus of the transfected cells. 

mutant pV containing the deletion of amino acids 21-50 and 380-389 (pV.d1d3) localized predominantly in the nucleus of the transfected cells. 

mutant pV containing a deletion of amino acids 190-210 and 380-389(V.d2d3) could be detected in the nucleus and nucleolus of the transfected cells. 

mutant pV containing a deletion of amino acids 21-50 and 190-210 (v.d1d2) could be detected in the nucleus and nucleolus of the transfected cells 

mutant pV containing the deletion of amino acids 21-50, 190-210 and 380-389 (V.d1d2d3) localized predominantly in the nucleus of the transfected cells.

BAV.pVm123 (containing substitutions of basic residues of all three motifs of amino acid s21-50) localized predominantly in the nucleoli.

Therefore, while there is sufficient written description for targeted ranges of amino acid regions within pV to inhibit nuclear or nucleolar localization functions, such as the specific constructs claimed in 6(a)-6(l).  There is no support for one or more modifications, deletions, or substitutions to of any one or more nucleic acids encoding pV, where pV lacks localization to nuclear and/or nucleolar functions, as encompassed by the instant claims. The skilled artisan would be unable to identify whether a nucleic acid possessing one or more modifications, deletions, or substitutions to of any one or more  nucleic acids encoding pV, would lack nuclear or nucleolar localization functions, without undue experimentation, as evidenced by Zhao et al. (Frontiers in Microbiology. 2021; 11:579593. doi: 10.3389/fmicb.2020.579593). For these reasons, it is determined that an undue quantity of experimentation would be required of the skilled artisan to make the scope of the constructs claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 21-29, 53, 77, 81, 89, 116, 117, 119, 120, and 131 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being rejected by Babiuk et al. (WO 98/590633).
Babiuk et al. anticipate a defective bovine adenovirus type 3 vector comprising inverted terminal repeat sequences and a deletion of E3 and the L2 region encoding pV, see claims 14-18. 
Deletion of the L2 region encoding pV, taught by Babiuk et al., eliminates pV function, including localization to nucleus and/nucleolus, as required by instant claim 2. “[A] prior art reference may anticipate when the claim limitation or limitations not expressly found in that reference are nontheless inherent in it.” See In re Oelrich, 666 F.2d at 581. “[I]nherency is not necessarily coterminus with the knowledge of those of ordinary skill in the art.”  See Mehl/Biophile Int’l Corp. v. Milgraum, 192 F.3d 1362, 1365 (Fed. Cir. 1999).  That is, it need not have been appreciated or recognized that the prior art reference inherently discloses the same invention for the reference to be anticipatory.  See Mehl/Biophile Int’l Corp. v. Milgraum 192 F.3d 1362, 1365 (Fed. Cir. 1999); Atlas Power Co. v. Ireco Inc., 190 F.3d 1342, 1347 (Fed. Cir. 1999).  
The deletions within BAV3 to E3 and L2 regions are replaced with heterologous nucleotide sequences encoding a foreign gene, see page 9, lines 1 to page 10, line 3; page 19, line 25 to page 20, line 7; and claims 14-18. These teachings anticipate instant claims 1, 3, 21-23, and 26. The foreign gene expressed from the BAV3 vector of Babiuk et al. includes cytokines, lymphokines, oncogene products, tumor-suppressors, cell receptors, ligands for cell receptors, protease inhibitors, antibodies, toxins, dystrophins, cystic fibrosis transmembrane conductance regulator (CFTR), and immunogenic polypeptides, see claims 24 and 25, anticipating instant claims 24 and 25. On page 21, lines 3-17 and page 31, lines 15-24, Babiuk et al. anticipate recombinant BAV particles comprising inverted terminal repeats and heterologous sequences replacing all or part of E3 and pV, anticipating instant claims 27-29. Babiuk et al. also anticipate a vaccine comprising the recombinant BAV, see page 11, lines 9-32, anticipating instant claim 53; a pharmaceutical composition comprising the defective recombinant BAV, see claim 67, anticipating instant claim 77; a mammalian host cell comprising the defective recombinant BAV, see page 21, lines 3-10 and claim 31, anticipating instant claim 81. Claims 32 and 35 of Babiuk et al. are drawn to a method for producing a defective BA by introducing into a mammalian cell line, the defective BAV vector lacking pV function, anticipating instant claim 89, and the resulting BAV in a pharmaceutical composition obtained by the method, see claim 71, anticipating instant claims 116 and 117. Babiuk et al. also anticipate a method of treating a disease and/or inducing an immune response by administering a pharmaceutical composition comprising a defective BAV comprising a heterologous transgene to treat the disease and/or that encodes an antigen, see claims 74, 76 (for example), anticipating instant claims 119 and 120, as well as a kit comprising the defective BAV, see claims 52 and 53, anticipating instant claim 131.
Claim Rejections - 35 USC § 102
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Babiuk et al. (WO 98/590633, supra), as evidenced by Reddy et al. (Journal of Virology. Feb 1998; 72 (2): 1394-1402) and the instant published disclosure (USPgPub 2022/0154209).
Babiuk et al. anticipate a defective bovine adenovirus type 3 vector comprising inverted terminal repeat sequences and a deletion of E3 and the L2 region encoding pV, see claims 14-18.  While Babiuk et al. do not teach the nucleotides or amino acid sequences corresponding to the BAV-3 L2 region encoding pV, both Babiuk et al. and the instant disclosure reference the teachings of Reddy et al., see page 7, line 9, page 19, lines 14-17, and Figure 2 of Babiuk et al. and paragraph [0008] of the instant published disclosure as the reference BAV-3 sequences. Therefore, the nucleotides corresponding to the BAV-3 L2 region encoding pV, corresponding to nucleotides 15068 to 16399 and amino acid residues 1-423, deleted by Babiuk et al. anticipate the instant limitations recited in instant claims 5 and 6(a). 
(Note: Reddy et al. list the L2 region encoding the pV gene from start AUG from 15068 to poly(A) site 16399, suggesting a typo with regard to the total gene nucleotide range recited in instant claim 5 and throughout the instant disclosure.)
Allowable Subject Matter
The prior art does not teach or suggest a BAV vector comprising a deletion of nucleotides encoding the specific amino acid residues of pV in SEQ ID NO: 2, as recited in sections (b)-(l) of claim 6.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898.  The examiner can normally be reached on M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shanon A. Foley/Primary Examiner, Art Unit 1648